PER CURIAM.
This is an appeal by the insurer in a workers’ compensation case. The hearings officer, Workers’ Compensation Board and circuit court each found claimant to be permanently totally disabled.
The claimant is a middle-aged medical clerical worker who injured her back and, after a course of medical, surgical and therapeutic treatment, continues to experience substantial disabling pain. The decisional issues are the magnitude of pain, largely a matter of credibility, and claimant’s ability and motivation to return to work. The latter issue we considered in Wilson v. Weyerhaeuser, 30 Or App 403, 567 P2d 567 (1977).
It will do the corpus juris no benefit for us to set out the facts or rewrite the opinions which have been written below. It is enough to say that our review leads us to agree with the fact finders below that the claimant is permanently and totally disabled.
Affirmed.